Plaintiff in error was convicted in the county court of Cleveland county at the September, 1910, term, on a charge of unlawfully conveying intoxicating liquor, and his punishment fixed at a fine of fifty dollars and thirty days' imprisonment in the county jail. The appeal was filed in this court on the 28th day of October, 1910. No briefs have been filed on behalf of the plaintiff in error and no appearance made for oral argument. The Assistant Attorney General on the day the case was set for oral argument, moved the court to affirm the judgment for want of prosecution. The motion is well taken and is sustained, and the judgment of the trial court is accordingly affirmed with directions to enforce it.